 VICO PRODUCTS CO. 583Vico Products Company and International Union, United Automobile, Aerospace and Agricultural Implement Workers of America, (UAW), AFLŒCIO.  Cases 7ŒCAŒ40016 and 7ŒCAŒ40572(2) September 30, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On October 1, 1998, Administrative Law Judge Bruce D. Rosenstein issued the attached decision.  The Respon-dent filed exceptions and a supporting brief and the Gen-eral Counsel and the Charging Party each filed cross-exceptions and supporting briefs. The Respondent and the General Counsel also filed answering briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions only to the extent consistent with this Decision and Or-der,2 and adopts the recommended Order as modified As an initial matter, we agree with the judge, for the reasons stated by him, that the Respondent violated Sec-tion 8(a)(5) and (1) of the Act by unilaterally implement-ing its decision to relocate its caliper pin production from its Plymouth, Michigan facility, to its Louisville, Ken-tucky facility, and to lay off 33 employees at the Ply-mouth facility.  We also agree with the judge that the Respondent violated Section 8(a)(5) and (1) by failing and refusing to bargain with the Union over the effects of that decision.  Finally, we also agree with the judge, for the reasons stated by him, that the Respondent violated Section 8(a)(5) by failing and refusing to bargain with the Union over its decision to withhold an annual wage increase from the unit employees in August 1997.  For the reasons set out below, however, we do not agree with the judge that the Respondent™s employees™ union activi-ties were not a motivating factor in the Respondent™s relocation decision.  Accordingly, we reverse the judge and find that the relocation of the caliper pin operation and the layoff of the 33 unit employees were violative of Section 8(a)(3) of the Act.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility find-ings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 For the reasons set out below, we shall reverse the judge and find that the Respondent™s employees™ union activities were a motivating factor in the Respondent™s decision to relocate its caliper pin operation and to lay off 33 unit employees.  We shall amend the judge™s recommended Order accordingly. The judge inadvertently failed to include an expungement provision in his recommended Order.  We shall modify the judge™s Order to include such a provision.  We shall also modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001).  Finally, we shall substitute the attached notice for that set out in the judge™s decision. A. Facts The facts, as set out in the judge™s decision and sup-plemented by uncontroverted testimony and record evi-dence, are as follows.  Vico, the Respondent, is a family-owned business, which was founded in 1943.  Robert Schultz (R. Schultz) is the Respondent™s president and part owner.  His son, Curt Schultz (Schultz), is also a part owner of the Respondent as well as its vice president and general manager.  The Respondent began manufacturing caliper pins, which are used in the production of automo-bile disc brakes, at its Plymouth, Michigan facility, in late 1994.  The Plymouth facility is 83,000 square feet in size.  Deciding that caliper pins would be the critical product line for the future of the company, the Respon-dent applied to the Michigan Strategic Fund (MSF) for a $3 million loan on April 18, 1995.  The MSF did not itself lend money, but issued industrial development revenue bonds, whose interest was tax exempt.  These bonds were used to secure loans made by banks. Thomas Schimpf, the assistant attorney general in the finance and development division of the Michigan attorney general™s office, testified without contradiction that for federal tax purposes it was important that a bor-rowing under an MSF agreement be for a specific project at a specific location.  Under the Respondent™s MSF agreement, the project site was the Plymouth facility and the project was the renovation of that facility and the purchase and installation of new machinery, including machinery for use in the production of caliper pins.  Schimpf further testified that since the purpose of the MSF was to strengthen the State economy, the Respon-dent would have to have given assurances of a reasonable intent to install the machinery at the project site and to maintain it there during the term of the loan.  Schimpf further explained that if the Respondent decided to move equipment purchased under the MSF agreement from the Plymouth site, the Respondent would have to follow the procedures set out in section 9.2 of the agreement.3  Schimpf explained that to ensure that the bonds™ tax ex- 3 Sec. 9.2 of the bond agreement provided that the Respondent could: with the consent of Bank, sell or remove any machinery and equip-ment comprising a portion of the Project so long as the removal of such machinery and equipment from the Project will not, in the opinion of the Bond Counsel, impair the exclusion of interest on the Bonds from gross income for federal income tax purposes.  336 NLRB No. 45  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  584emption would not be lost, a borrower would have to 
redeem an amount of the bonds equivalent to the value of 
the relocated machinery, and that the redemption should 
be done ﬁcontemporaneouslyﬂ with the movement of ma-
chinery from the project site.  
The Respondent received the loan proceeds on March 1, 
1996.  The MSF agreement (GC Exh. 32) provided, inter 
alia, that the Respondent would hire between 10 and 15 
new employees and that it would keep the new machinery 
in Michigan for the term of
 the bonds which secured the 
loan.  The bonds were 10-year bonds. After receiving the 
MSF loan, the Respondent renovated its Plymouth facility 
and purchased new machinery to meet its goal of increased 
caliper production.  As part of the renovation, the Respon-
dent converted an area of approximately 2300 square feet 
in the Plymouth facility, known as the ﬁblue room,ﬂ into a 
caliper pin production area. 
In December 1995 the Respondent commenced an ap-
plication process to apply 
for a tax abatement from the 
Township of Plymouth.  The tax abatement was to apply, 
inter alia, to the new machinery that the Respondent would 
use in its caliper pin production and required that the ma-
chinery remain within Plymouth Township.  The Respon-
dent submitted its tax abatement application on May 31, 
1996, and the tax abatement was granted January 29, 
1997. On May 10, 1996, the Respondent signed a lease to ac-
quire 10,800 square feet of 
space in Louisville, Kentucky, 
which provided for the installation of 400-amp electric 
service and a 48-inch louver fan.
4  Sometime in April 
1996, the Respondent sent Ambrake Corporation, its cali-
per pin customer in the Louisville area, an announcment of 
its intent to open a facility in Louisville.
5  The announce-
ment, dated April 22, 1996, stated on its cover page ﬁWel-
come to Vico Products Company Warehouse & Distribu-
tion Center.ﬂ  (CP Exh. 28.
6)  This document stated, inter 
alia, that  
[m]uch work has gone into strategically locating the 
Louisville site and we would like to point out the ad-
vantages we see it serving Ambrake Corporation as 
we move forward in our valued business relationship.  
Additionally we would like to state that your Com-
                                                          
                                                           
4 Subsequently, an addendum wa
s executed which provided for a 
move-in date of October 1, 1996.  
5 The Respondent had opened anothe
r warehouse facility in Sumter, 
South Carolina, in 1993. 
6 CP Exh. 28 was supplied at the hearing in this case by Ambrake 
Corp.  CP Exh. 28 includes the cover page, discussed above.  GC Exh. 47, 
which is also the Respondent™s April 22, 1996 announcement to Am-
brake, is identical to CP Exh. 28, except that GC Exh. 47, which was 
furnished to the General Counsel by
 the Respondent, is missing the cover 
page which explains, as noted above, that
 the Louisville facility was to be 
used as a ﬁWarehouse 
& Distribution Center.ﬂ 
pany was specifically in mind for this Center and we 
seek your input on how Vico can fully utilize this re-
source and tailor it to Ambrake™s daily needs. 
 In June 1996 the Respondent held a meeting for all em-
ployees at the Elks Club across the street from the Ply-
mouth facility to tell them about Vico™s future plans.  
Schultz discussed Vico™s plan
s for increased personnel and 
machinery.  He forecast that
 the Respondent™s caliper pin 
sales would go from approximately $1-1/2 to $6 million, 
and that in 1997 caliper pins would account for approxi-mately 20 percent of the Respondent™s gross sales.  During 

the meeting, Schultz showed slides with concentric circles 
which indicated the location of existing and potential cali-
per pin customers (R. Exh. 12) and told the employees that 
the caliper pin business might be relocated to Louisville to 
be closer to the Respondent™s customer base.  Shultz did 
not mention any specific date for the relocation, however, 
and did not state that a definite decision had been made to 
move the caliper pin operation.  
Between October and December 1996, Schultz gener-
ally discussed with Richard Stephenson, an Ambrake offi-

cial, whether it would be prudent to move the Respon-
dent™s caliper pin operation to Louisville.  Schultz testified 
that he was feeling Ambrake out
, as Vico™s largest caliper 
pin customer, whether it would be wise to undertake such 

a move.  Schultz further tes
tified that he independently 

decided in late December 1996 to relocate the caliper pin 
operation to Louisville and that he made this decision pri-
marily because Louisville was closer to Ambrake, the Re-
spondent™s main caliper pin 
customer, and because of 
overcrowding in the blue room production area at the 

Plymouth facility.  The judge assumed Schultz™s testimony 
in this regard to be true and found as a matter of fact that 
Schultz independently made the decision to relocate the 
caliper pin operation from Plymouth to Louisville in De-
cember 1996.  Although not mentioned by the judge, 
Schultz further testified that he told Frank Dietrich, the 
Respondent™s general manage
r of operational support and 
a ﬁclose friend,ﬂ of his relocation decision in March 1997, 

and that he also told Martin Cibich, the Respondent™s gen-
eral manager of operations who was hired in early March 
1997, of the relocation decision soon after he was hired. 
In February 1997,
7 the Union began its organizing drive 
at the Respondent™s Plymouth facility.  A number of the 
Respondent™s employees formed the UAW Volunteer Or-
ganizing Committee (VOC).  On March 3, Jim White, 
VOC™s chairman, presented Schultz with a signed em-
ployee document (GC Exh. 17) which set out the rights of 
employees under Section 7 of the Act and explained what 

specific acts would be illegal during the Union™s organiz-
 7 All dates hereafter refer to
 1997 unless otherwise stated. 
 VICO PRODUCTS CO. 585ing campaign.  On March 6, the Union filed its election 
petition with the Board.  On March 11, White gave 
Schultz a document entitled ﬁSensible Rules for a Fair 
Electionﬂ which was signed by 50 employees.  (GC Exh. 
18.)  Schultz read the document, but would not sign it.  A 
union newsletter, which listed the names of Vico employ-
ees who supported ﬁSensible Rules for a Fair Election,ﬂ was distributed throughout the Plymouth facility about 
March 14.  (GC Exh. 20.)  Finally, it is undisputed that the 
Respondent was aware throughout the campaign that em-
ployees openly wore union buttons to show their support 
for the UAW.  The election was held on April 17, and the 
Union was certified as the ex
clusive collective-bargaining 
representative of the unit employees on April 25.
8  In May, 
Phillip Keeling, a UAW staff representative, was assigned 
to assist the newly certified 
Union obtain its first collec-
tive-bargaining agreement with the Respondent. 
Sometime in March, i.e., befo
re the election, R. Schultz, 
Vico™s president, walked over to two of the unit employ-
ees, Jacqueline Whitehead and Lucy Arnold, while they 
were working in the blue room.  He asked, ﬁDo you know 
what™s going on around here?ﬂ  They both responded no.  
R. Schultz then said, ﬁLucy, you know, don™t you?  He 
added, ﬁWell, if a Union gets out here, a lot of people 

could be laid off.ﬂ  R. Schultz then put his hand on White-
head™s shoulder and stated, ﬁIf the Union gets in here, you 
can be laid off.ﬂ 
In late March or early April,
 and again prior to the elec-
tion, Karen Dearing, the Respondent™s general manager of 
organizational support and comptroller, came up to a 
group of employees that included Fred Nitz as they were 
discussing the pros and cons of the Union and said to the 
group, ﬁYou know that there 
are changes that are going to be made when the Union is voted in and there may or may 

not be jobs left.  Nothing is in stone, nothing is perma-
nent.ﬂ 
On June 3 Cibich telephoned Stephen Daugherty, the 
owner of Doc™s Crane & Rigging, and asked Daugherty to 
come to the Plymouth plant on Sunday, June 8, to look at 
certain machines that were to be moved to another facility.  
On June 8 Daugherty went to the Plymouth facility and 

met with Cibich.  No employees were present.  During a 
tour of the facility, Daugherty, having noticed UAW stick-
ers on toolboxes, asked Cibich whether there would be any 
labor problems if the equipment were relocated.  Cibich 
stated that he did not believe there would be a problem.  
Cibich told Daugherty that he wanted the equipment 

moved from the Plymouth facility to Louisville on July 4. 
                                                          
                                                           
8 The unit was composed of the Respondent™s production and mainte-
nance employees at it
s Plymouth facility. 
On June 24 Daugherty telephoned UAW Representative 
Keeling, told him of his June 8 visit to the Respondent™s 
Plymouth facility, and informed Keeling that, after view-
ing the UAW insignia throughout the facility, he had be-
come suspicious when Cibich had said that the Respon-
dent wanted Daugherty to move six machines from the 
Plymouth facility to Louisville on July 4.  Keeling re-

sponded that he was not aware of any plans to move ma-
chinery from the plant and said that he intended to raise 
the subject with Vico in a meeting scheduled for June 27.  
Also on June 24, the Respondent executed a 1-year lease 
on a second facility of approximately 3600 square feet in 
Louisville.  This facility was close to, but not connected to, 
the Respondent™s first Louisville facility. 
On June 25, in a meeting with employees on the Un-
ion™s bargaining committee, Keeling asked if they had 
heard anything about the relocation of machinery to Lou-
isville.  None of the employees on the committee had 
heard anything about such a move.  Then, on June 27, 
Keeling met with Schultz at the Plymouth facility.  During 
the meeting, Keeling told Schultz that he had heard rumors 

that Vico planned to move some of its equipment and op-
erations to the south.  Schultz responded, ﬁthat may be 
something that may have to be considered in the future, 
but as it stood right then, there were no immediate plans to 
move anything out of the plant.ﬂ  Keeling then requested 
that Schultz contact him if th
e matter came up because the 
Union had a right to discuss the issue. 
On July 2 Schultz informed Ambrake that the Respon-
dent was relocating its caliper pin operation to Louisville.
9  Then, on July 3 Schultz held an employee meeting at the 
Plymouth facility.  He informed the employees that be-
cause of overcrowding in the blue room, and since caliper 
pin customers were closer to Louisville, it was necessary 
to implement a reduction of employees due to the transfer 
of the caliper pin operation to the Respondent™s Louisville 
facility.  During his talk, Schultz showed the employees 
the same slide with concentric circles showing the prox-
imity to the Louisville facility of the Respondent™s cus-
 9 Ambrake responded to Vico™s announcement on July 8 with an ur-
gent request to discuss nine conc
erns which Vico™s sudden relocation 
announcement raised for Ambrake.  (CP Exh. 25.)  The letter stated, inter 
alia (emphasis in original):  
Below is a list of concerns which 
we need to address immediately 
with Vico to help in the proces
s of the moving of the manufactur-
ing to Louisville, KY from Plymouth MI. We cannot determine 

exactly what is required until we
 know exactly what processes you 
are changing or what changed on every part number.  We would 
like to see a 
before
 and after process location for every operation 
of every part number from Vico. 
 We would like to have this in-
formation at least twenty-four hours
 before our next meeting so we 
can determine some plan of action.  We would also like to meet 
with you this week
 at Ambrake to discuss timing and requirements 
with all interested parties at Ambrake. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  586tomers as he had shown at the employee meeting at the 
Elks Club in June 1996 (R. Exh. 12).
10  Schultz explained 
that it would be necessary to lay off 33 employees, those 

who had been hired since January 1995.  Schultz added 
that applications would be accepted from anyone who was 
interested in applying for a job in Louisville. 
Also on July 3, Keeling, who was at his vacation cottage 
in northern Michigan, received a telephone call from his 
secretary who informed him th
at she had just received a 
fax transmission from Schultz concerning the move of the 
caliper pin operation from the Plymouth facility to Louis-
ville.  After receiving the fax,
 Keeling drafted a response, faxed it to his secretary, who sent the response in letter 

form to Schultz.  Keeling™s July 3 letter stated, inter alia, 
that  
 I specifically asked you [at the June 27 meeting] 

about any plans Vico might have to move work from 
Plymouth to your facilities in the South.  You did not 
indicate any such plans.  Six days later, I now receive 
your letter announcing the company™s ﬁgradual re-

alignment of its core business,ﬂ and the news you are 
moving 29 jobs to Kentucky.  I find it hard to believe 
that you were not aware of this plan when we spoke 
last Friday. 
 Also on July 3, Carl Bantau, the union president, re-
ceived a call from a Vico em
ployee who informed Bantau 
of the just-announced layoff of Vico employees.  Bantau 

decided that the Union would put up an informational 
picket line at the Plymouth facility on July 4. 
                                                          
                                                           
10 R. Exh. 12 is a map of the Ohio Valley region.  Schultz testified that 
the Respondent™s Louisville facility wa
s the star at the center of the con-
centric circles and that all around 
were the Respondent™s ﬁcustomers 
within the close proximity of the Lo
uisville facility.ﬂ  (Tr. 1407Œ1408.)  
Schultz further testified that only
 Ambrake and Bosch were actually 
caliper pin customers in December 1996, and that at that time the Re-
spondent was trying to win other companies listed on the map, some of 
whom were customers of the Respondent for other items, as caliper pin 
customers (Tr. 633Œ634; 1411Œ1412).  Schul
tz further testified that on 
July 4, the date of the relocation, 
Ambrake and Bosch were still the Re-
spondent™s only caliper pin customers 
(Tr. 941Œ942).  Of these customers, 
only Ambrake was in Kentucky.  Bosc
h was located in St. Joseph, Michi-
gan (Tr. 945), and was therefore actu
ally closer to the Respondent™s Ply-
mouth facility than it was to the 
new Louisville warehouse and distribu-
tion center.  In his decision, however
, the judge stated that the map ﬁde-
picted concentric circles with the location of the 
caliper pin customers
 and their proximity to Louisville.ﬂ
  (Emphasis added.)  Based on his 
erroneous finding that the map showed only the Respondent™s caliper pin 
customers, the judge construed Schult
z™ showing of the same map at both 
the June 1996 employee meeting at the Elks Club and at the July 3 em-
ployee meeting as evidence that th
e Respondent™s deci
sion to relocate was motivated by legitimate business 
reasons.  As explained above, how-
ever, only one of the companies listed on the map, Ambrake, was actually 

a caliper pin customer of the Responde
nt during the relevant time period.  
The other companies included on th
e map were, at best, only potential 
caliper pin customers during that time. 
At 6 a.m. on July 4, Cibich telephoned Daugherty at his 
home and asked Daugherty whether he was in the Ply-
mouth area and ready to proceed with the job.  Daugherty 
responded that he would not do the job without a signed 
proposal.  At 7:20 a.m., Cibich then telephoned Thomas 
Rahburg, the owner of Westland Rigging, and asked him 
whether he could come to the Plymouth facility immedi-

ately to look at equipment that needed to be moved.  Ra-
hburg went to the Plymouth facility about 8 a.m.  Cibich 
showed him the equipment that needed to be moved and 
asked him if he could do the work.  Rahburg said that he 
could.  There was no discussion of a price on July 4.  Ra-
hburg returned to his yard to prepare for the move. 
About 6:30 a.m. on July 4, Bantau met unit employee 
and bargaining committee chairman, Randy White, and 
UAW Official Jim Gersik at the Plymouth facility.  About 
10 a.m., they observed the Plymouth police lead three flat-
bed tractor trailers and two pickup trucks through the plant 

entrance to the back of the pl
ant.  Later that day, the 
trucks, loaded with the machinery to be relocated, left the 
Plymouth facility.  On July 7 Bantau and others saw the 
caliper pin machinery from the blue room being placed 
inside the two Vico facilities in Louisville.  They also saw 
electricians installing electrical wiring. 
Finally, Thomas R. McLean, a vice president in the 
commercial loan department of NBD Bank, the bank that 

loaned the Respondent the $3 million, testified without 
contradiction that he learned in about September that the 
Respondent had acquired a facility in Louisville and that it 
had transferred machinery valued at over $1 million to that 
facility from Plymouth.
11  Thereafter, McLean advised 
Schultz that the bonds had to be redeemed to the value of 

the machinery moved out of state.  On November 7 the 
Respondent redeemed $1.3 million of the bonds with 
funds borrowed on a short-term loan basis from NBD 
Bank.  Finally, on its year-end tax return for 1997, the 
Respondent notified Plymouth Township that machinery 
which had been subject to the tax abatement had been 
moved out of state.  
B. The Judge™s Decision 
Applying the analysis set out in 
Dubuque Packing Co., 
303 NLRB 386 (1991), enfd. sub nom. 
Food & Commer-
cial Workers Local 150-A v. NLRB
, 1 F.3d 24 (D.C. Cir. 
1993), the judge found that the relocation decision was a 
 11 In a September 29 memo to the file (CP Exh. 32), McLean stated, 
inter alia:  
In late July subject fired 33 
plant workers, and transferred 
$1,20[,000] of equipment to the 
Kentucky operation.
  This effec-
tively transferred $7,000[,000] of caliper pin production to Ken-
tucky.  While [Schultz] maintains that this was driven by space 
constraints in Plymouth and customer service concerns, the recent 
unionization of the Plymouth operatio
ns may have been a factor. 
 VICO PRODUCTS CO. 587mandatory subject of bargaining, that labor costs, both 
direct and indirect, were a factor in the Respondent™s deci-
sion to relocate the caliper pin operation, and that the Un-
ion could have offered labor cost concessions that ﬁpossi-
bly could have persuaded Vico, had it been notified and 
permitted to submit bargaining proposals prior to July 3, to 
have retained the Bosch caliper pin manufacturing work at 

the Plymouth facility[.]ﬂ  On this basis, as further ex-
plained in his decision, the judge found that the Respon-
dent violated Section 8(a)(5) by unilaterally implementing 
its decision to relocate the caliber pin operation and to lay 
off the 33 unit employees.
12  To remedy these violations, 
the judge ordered that the Respondent restore its caliper 

pin operation to the Plymouth facility and that it make 
whole and reinstate the 33 laid off employees.  
Having found that the Respondent violated Section 
8(a)(5), the judge then considered whether, as alleged in 
paragraph 15 of the complaint in Case 7ŒCAŒ40016, the 
relocation and layoffs were discriminatorily motivated and 
therefore were violative of Sect
ion 8(a)(3) of the Act.  The 
judge first summarily concluded that the caliper pin opera-
tion was not relocated to Loui
sville because of antiunion 
sentiment.  Then, applying a 
Wright Line
 analysis
13 as a 
ﬁ[m]oreoverﬂ argument, he found ﬁunder 
Wright Line
 that 
Vico would have taken the same action even in the ab-
sence of the employees[™] pr
otected activity.ﬂ  Accord-
ingly, he recommended that paragraph 15 of the complaint 
be dismissed. 
In their cross-exceptions, both the General Counsel and 
the Charging Party except to the judge™s failure to find that 
the relocation of the caliper pin operation and the layoff of 
the 33 employees were violative of Section 8(a)(3).  The 
General Counsel and/or the Charging Party argue that the 
record evidence does not support the judge™s conclusion 
that Schultz made the relocation decision in December 
1996, some 2 months before the Union came on the scene.  
They further assert that the judge erred in his 
Wright Line
 analysis by failing to properly consider whether the reloca-
tion decision was motivated by the employees™ union ac-
tivities.  As discussed below, we find merit in these excep-
tions. 
C.  Analysis 
First, we adopt the judge™s findings that the Respondent 
violated Section 8(a)(5) for the reasons he set forth.  We 
also agree with the judge that the remedial steps he or-
                                                          
                                                           
12 As noted above, the judge further 
found, and we agree, that the Re-
spondent also violated Sec. 8(a)(5) by failing to bargain in good faith with 
the Union over the effects of its relocation decision.  
13 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation Man-
agement Corp.,
 462 U.S. 393 (1983). 
dered are necessary to remedy the Respondent™s unlawful 
conduct.
14 Next, we turn to the 8(a)(3) allegations.  Under 
Wright 
Line, in order to meet his initial burden to show that the 
relocation and layoffs were discriminatorily motivated, the 
General Counsel must show by a preponderance of the 
evidence that the employees™ union activities were a moti-

vating factor in the Respondent
™s decision to relocate the 
caliper pin operation and to lay off the 33 employees.  
ﬁThus, the General Counsel must show that the employees 
engaged in union activity, that the Respondent had knowl-
edge of that activity, and that the Respondent demon-
strated anti-union animus.ﬂ  
Regal Recycling, Inc.,
 329 
NLRB 355, 356 (1999).
15  Further, as explained in 
Special 
Mine Services
, 308 NLRB 711, 721 (1992), unlawful mo-
tivation can be inferred from ci
rcumstantial evidence, in-
cluding the timing of an employer™s action.  Contrary to 

the judge, we find that the General Counsel has shown that 

the employees™ union activities were a motivating factor in 
the Respondent™s decision to relocate the caliper pin op-
eration and to layoff the 33 unit employees. 
As an initial matter, we observe that the Respondent 
implemented the relocation and layoffs on July 3 and 4, 

less than 3 months after the Union had won the election 
and been certified as the barg
aining representative of the 
Respondent™s employees.  As to the Respondent™s knowl-

edge of the employees™ union activ
ities, as early as March, 
White, VOC™s chairman, gave Schultz a document signed 
by employees that set out employee rights under Section 7 
of the Act.  Also in March, White presented Schultz with a 
document signed by 50 employees, entitled ﬁSensible 
Rules for a Fair Election,ﬂ which Schultz refused to sign.  
Finally, it is undisputed that the Respondent was aware 
throughout the Union™s organizing campaign that employ-
ees openly wore union buttons to show their support for 
the UAW.  Thus, the timing of the relocation and layoffs, 
shortly after the employees™ union activities culminated in 
 14 The Respondent may introduce at compliance any evidence not 
available prior to the hearing beari
ng on the appropriateness of the resto-
ration remedy.  See 
Lear Siegler, Inc.,
 295 NLRB 857, 860Œ862 (1989). 
15 As explained in Regal Recycling, Inc.,
 329 NLRB at 356 (footnote 
omitted):  
Under the test set out in 
Wright Line
, in order to establish that 
the Respondent unlawfully [relocated
 its caliper pin operation and 
laid off the 33] employees based on their union activity, the Gen-
eral Counsel must show by a preponderance of the evidence that 
the protected activity was a motiva
ting factor in the Respondent™s 
decision to [relocate and layoff the employees].  Thus, the General 
Counsel must show that the empl
oyees engaged in union activity, 
that the Respondent had knowledge of
 that activity, and that the 
Respondent demonstrated anti-union animus.  Once the General 

Counsel has made the required showing, the burden shifts to the 
Respondent to demonstrate that it
 would have taken the same ac-
tion even in the absence of th
e protected union activity.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  588the Union™s election victory and certification, and the Re-
spondent™s knowledge of its employees™ union activities 
support the General Counsel™s contention that the reloca-
tion and layoffs were unlawfull
y motivated.  We next con-
sider whether the Respondent exhibited antiunion animus.  
Contrary to the judge, we find that it did. 
The judge found that the Respondent™s president, R. 
Schultz, had stated to two employees in March that ﬁif a 

Union gets out here, a lot of people could be laid off.ﬂ  
Having placed his hand on the s
houlder of one of the em-
ployees, he then added, ﬁIf th
e Union gets in here, you can 
be laid off.ﬂ  The judge further found that Karen Dearing, 
who was the Respondent™s comptroller as well as its gen-
eral manager of organizational support, had said to a group 
of employees, including Fred Nitz, in late March or early 
April, that ﬁYou know that th
ere are changes that are go-
ing to be made when the Union is voted in and there may 

or may not be jobs left.  Nothing is in stone, nothing is 
permanent.ﬂ 
Although the judge found that R. Schultz and Dearing 
made the statements attributed to them, he nevertheless 
found that they were not evidence of antiunion animus 
because (1) these statements ﬁwere not the subject of indi-
vidual unfair labor practice charges filed by the Union nor 

were they independently alleged in the complaint as Sec-
tion 8(a)(1) violations of the Actﬂ; (2) at the time of R. 
Schultz™s statement, he was ﬁinactive in the day to day 
operations of Vico, and only 
visited the facility once per 
week for 20 to 25 minutes per visit,ﬂ and (3) that ﬁeven if 
Dearing made the statement attributed to her . . . it [was] 

protected under Section 8(c) of the Act.ﬂ  We disagree. 
We find that R. Schultz and Dearing impliedly threat-
ened loss of employment if 
the Union won the election.  
Their unsupported statements that layoffs could occur and 
that there might or might not be jobs left if the Union got 
in are indistinguishable from 
the statement that ﬁthe em-
ployees had made a big mistake [in continuing to pursue 

union representation] that might [mean] their . . . jobsﬂ 

found to be evidence of antiunion animus in 
Carter & 
Sons Freightways
, 325 NLRB 433, 438 (1998).  Merely 
because these statements were
 not alleged as independent 
8(a)(1) violations does not vitiate the force of the threats 
contained therein or diminish the weight of these implied 
threats of job loss as evid
ence of antiunion animus and 
motivation.
16  See, e.g., Bandag, Inc. v. NLRB, 583 F.2d 
                                                          
                                                           
16 As explained in 
Reno Hilton
, 320 NLRB 197, 209 (1995):  
Threats to eliminate the employees™ source of livelihood have a 
devastating and lingering e
ffect on employees.  [
Milgo Industrial
, 203 NLRB 1196, 1200 (1973)], enfd. mem. 497 F.2d 919 (2d Cir. 
1974).  An inference may be drawn from the animus behind such 
threats, which the discharge would gratify, that the animus was the 
true reason for the discharge.  
General Thermo
, 250 NLRB 1260, 
1261 (1980); 
Best Products Co.,
 236 NLRB 1024, 1026 (1978). 
765, 767 (5th Cir. 1978) (acts displaying antiunion ani-
mus, though not alleged as independent violations, are 
ﬁrelevant in assessing the violations that were allegedﬂ). 
In reaching this conclusion, we
 reject the judge™s further 
findings that the fact that R. Schultz only visited the Re-

spondent™s facility once a week for a short time somehow 
vitiated the force of his threat of job loss and that Dear-
ing™s statement was protected by Section 8(c).  As to the 
former, at the time that he ma
de the threat, R. Schultz was 
still a part owner and president of the Respondent and was 
therefore in a position to carry out the threatened layoffs if 
the Union won the election.  In these circumstances, the 
mere fact that he may have visited the facility only once a 
week does not lessen the impact of his threat.  As to the 
latter, the judge stated summ
arily that it was protected 
under Section 8(c) of the Act.  As explained above, how-
ever, Dearing™s statement impliedly threatened employees 
with job loss through layoffs if the Union got in.  Such 
threats are not protected by Section 8(c).  Moreover, the 
fact that Dearing was the Respondent™s comptroller, and 

was therefore fully informed of the Respondent™s financial 
condition, would make her threats more credible to the 
employees and therefore increase their impact.  
We also find, contrary to the judge, that there is other 
evidence in the record which supports the General Coun-

sel™s case that the relocation 
and layoffs were unlawfully 
motivated.  Thus, although th
e Respondent had leased its 
first facility in Louisville in May 1996, and therefore be-

fore the Union came on the scen
e, the fact is that the Re-
spondent, as described above
 (fn. 6 and accompanying 
text), announced that it intended to use that facility as a 

warehouse and distribution center.  It was only after the 
Union had been certified, and immediately prior to the 
relocation, that the Respondent leased additional space at a 
second facility in Louisville so that it could relocate the 
caliper pin machinery from Plymouth to Louisville.  Thus, 
contrary to the judge, we infer from the Respondent™s 
original leasing of space in
 Louisville in May 1996 for 
warehousing and distribution and then its sudden leasing 
of additional space in Louisville for manufacturing in June 
1997, that the employees™ union activities in the interven-
ing period were a motivating factor in the Respondent™s 
decision to relocate the caliper pin operation to Louis-
ville.
17 We also agree with the General Counsel that the Re-
spondent™s entering into the MFS agreement in 1996 evi-

dences the Respondent™s intention to maintain its caliper 
 17 The fact that the Respondent showed the employees the same map 
of the Respondent™s actual and poten
tial caliper pin customers in the 
Louisville area at both the Elks Club meeting in June 1996 and at the July 
3 employee meeting does not argue against such a conclusion for the 
reasons set out at fn. 10, supra. 
 VICO PRODUCTS CO. 589pin operation at the Plymouth facility for the indefinite 
future.   That agreement required the Respondent to keep 
the caliper pin machinery in Plymouth for the term of the 
10-year bonds.  The judge found that the Respondent was 
not in default of the agreement at the time of the hearing 
and that this fact somehow mitigates against a finding that 
the Respondent intended to keep the caliper pin operation 

in Plymouth when it entered into the MSF agreement.  
Such an assessment cannot withstand scrutiny.  As 
Schimpf testified, if any equipment to which the MSF 
agreement applied were moved out of state, the Respon-
dent should ﬁcontemporaneouslyﬂ with the relocation re-
deem bonds of equal value to the relocated machinery in 
order not to lose the Federal tax exemption or be in de-
fault.  The fact is, however, 
that it was only after McLean, 
an NBD Bank official, notified the Respondent of the re-
demption obligation over 2 months after the relocation that 
the Respondent took steps to remedy the problem.  Even 
then, it could only redeem the bonds through a short-term 
loan secured from the NBD Bank.  The Respondent™s 
careful preparations to get the MSF loan with its an-
nounced intent to keep the caliper pin operation in Ply-
mouth, preparations which occurred prior to the Union™s 
appearance, stand in sharp contrast to the Respondent™s 
sudden breach of the terms of the agreement in JulyŠafter 
the Union came on the sceneŠand to its abrupt departure 
from its avowed intent to keep the caliper pin operation in 
Plymouth.  We infer from this dramatic change that the 
Union™s appearance was a motivating factor in the Re-
spondent™s relocation decision.  Contrary to the judge™s 
finding, the fact that the Respondent was not in default of 
the MSF agreement at the time of the hearing does not 
argue otherwise. 
The Respondent™s intent to keep the caliper pin opera-
tion in Plymouth prior to the onset of the union campaign 
is also evidenced by its succ
essful efforts to gain a tax 
abatement from the Township 
of Plymouth for the caliper 
pin machinery.  Less than 6 months after receiving the tax 
abatement, however, and less than 3 months after the Un-
ion won the election, the Respondent moved that machin-
ery out of Plymouth Township.  We also infer from this 
sudden departure from the Respondent™s documented in-
tention to keep the caliper machinery in Plymouth that the 
appearance of the Union was 
a motivating factor in the 
Respondent™s decision to relocate that machinery. 
Finally, we find that the Respondent™s stealth in carry-
ing out the relocationŠits refusal to inform Keeling that 
the relocation was imminent in spite of his request that he 
be so informed, and its sudden secreting of the equipment 
out of the Plymouth facility over the July 4 holidayŠ

further evidence the Respondent™s desire to avoid, and be 
rid of, the Union.  The Respondent™s stealth in relocating 
the equipment is further evidenced by its failure to inform 
Ambrake, its caliper pin customer in the Louisville area, of 
the relocation until only a few days before it occurred. The 
sudden notice to Ambrake and the absence of an opportu-
nity for Ambrake to share in the planning of the relocation 
stand in sharp contrast to the Respondent™s careful plan-
ning for the opening of its warehousing and distribution 

facility in Louisville in 1996 and its inclusion of Ambrake 
at the planning stage of that project.  Indeed, the sudden 
relocation of the caliper pin 
machinery raised great con-
cerns for Ambrake, as evidenced 
by its July 8 letter to the 
Respondent (see fn. 9, above).
  For all these reasons, we 
find that the General Counsel has satisfied its burden of 
establishing that the employees™ union activities were a 
motivating factor in the Res
pondent™s decision to relocate 
the caliper pin operation and to lay off the 33 unit employ-
ees. Having found that the General Counsel has satisfied his 
initial burden to show, under 
Wright Line, 
that the reloca-
tion and layoffs were unlawfully motivated, we must next 
consider whether the Respondent has ﬁdemonstrate[d] that 
it would have taken the same action even in the absence of 
the protected union activity.ﬂ  
Regal Recycling, Inc.
, supra 
at 356.  In concluding that the relocation decision was not 
unlawfully motivated, the judge found that Schultz made 
the decision in December 1996, before the Union appeared 
on the scene.  In so finding, the judge assumed to be cor-
rect Schultz™ testimony that he had discussed such a relo-
cation in the fall of 1996 with Stephenson, an Ambrake 
official, and that he had decided to relocate the caliper pin 

operation to Louisville because, as the judge characterized 
Schultz™ testimony, most of the Respondent™s caliper pin 
customers were in the Louisvil
le area and because of over-crowding in the blue room.  For the following reasons, we 

find the judge™s analysis of this issue flawed and his con-
clusion erroneous.  
First, at the hearing in this case, the judge simply ac-
cepted as true Schultz™ testimony that he made the deci-
sion to relocate the caliper pin operation to Louisville in 
December 1996.  He did this because, in his view, he (the 
judge) was ﬁnot charged [with] when the decision was 
made, [he was] charged with what happened on July 3rd.ﬂ  
(Tr. 706.)  Apparently, the judge
 believed that if he were 
to permit the General Counsel and the Charging Party to 
question Schultz about when he made the decision to relo-
cate, he would be expanding the ﬁparameters of this caseﬂ 
beyond the allegations contained in the complaint.
18  In                                                           
 18 In denying the General Counsel 
and the Charging Party an opportu-
nity to question Schultz about his testim
ony to the effect that he had made 
the relocation decision in December 1996, the judge stated (Tr. 710):  
There™s nothing that you [counsel for the General Counsel] have 
articulated that this case is grounded on any incidents prior to [July 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  590our view, the judge misconstrued the efforts to question 
Schultz about the date that he made the relocation deci-
sion.  The questioning was not intended to expand the pa-
rameters of the complaint, but rather to test the Respon-
dent™s defense to the 8(a)(3) 
allegation contained in para-
graph 15 of the complaint in Case 7ŒCAŒ40016 (i.e., that 

the relocation decision could not have been unlawfully 

motivated because Schultz made that decision in Decem-
ber 1996 and thus before the Union appeared on the 
scene).  Upon the General Counsel™s and the Charging 
Party™s special appeal of the judge™s ruling to the Board, 
the Board directed the judge to permit the General Counsel 
and the Charging Party to examine Schultz regarding his 
testimony that he had made the relocation decision in De-
cember 1996.  In his decision, however, the judge, without 
further analysis, simply adhered to his finding that Schultz 
made the decision in December 1996.  For the following 
reasons, we find that the record evidence does not support 
a finding that Schultz made the relocation decision in De-
cember 1996.  We further find that Schultz™ testimony that 
he made the relocation decision in December 1996, which 
the judge simply assumed to be true,
19 standing alone, 
cannot suffice as a defense to the 8(a)(3) allegation. 
In support of his finding that Schultz made the reloca-
tion decision in December 1996, the judge first credited 
Schultz™s testimony that he discussed the possibility of 
moving the caliper pin operation to Louisville with Ste-
                                                                                            
                                                           
1997].  You put in some evidence that in March of 1997, allegedly 
some statements were made by Mr
. Robert Schultz 
to two individ-
ual employ[ee]s.  That™s it, that™s all I™ve heard in the General 
Counsel™s case and you told me you don™t have anymore [sic] wit-
nesses, so that™s all I have, counselor, so we™re not
 expanding the 
parameters of this case. 
Subsequently, the judge further ex
plained his position (Tr. 787):  
As I pointed out . . . in the General Counsel™s opening statement, 
in the General Counsel™s presentation of evidence throughout this 
case to date and in the Complaint, there are no allegations raised 
by the General Counsel that the decision to move by the Respon-
dent in December of 1996 was in any way influenced by anti-
union sentiment, and I want the record to so note that. 
19 As explained in 
Panelrama Centers
, 296 NLRB 711 fn. 1 (1989): 
[T]he Board has held consistently that when ﬁcredibility resolu-
tions are not based primarily upon demeanor . . . the Board itself 
may proceed to an independent evaluation of credibility.ﬂ  
J. N. Ceazan Co., 246 NLRB 637, 638 fn. 6 (1979), and cases cited 

therein.  
In his dissent in 
E.S. Sutton Realty
, 336 NLRB 405 (2001), Member 
Walsh stated that he would not second
-guess a judge™s factual findings if 
they were based on thoroughly considered
 credibility resolutions.  In this 
case, however, he agrees with his colleagues, for the reasons stated infra, 
that the judge, based in
 part on a misunderstanding of the General Coun-
sel™s allegations, simply assumed that Schultz™ testimony was correct, 
without thoroughly analyzing the record
 and making a credibility resolu-
tion concerning that testimony.  
phenson in the fall of 1996.  Even if this is true,
20 the fact 
that Schultz discussed the 
possibility
 of relocating the cali-
per pin machinery does not support a finding that he did, 
in fact, make that decision, or 
that he made it at a specific 
time, i.e., December 1996. 
The judge also assumed to be accurate Schultz™ asserted 
reasons for making the relocation decision, i.e., that the 

blue room was overcrowded and that the Respondent™s 
caliper pin customers were in 
the Louisville area.  As to 
the former issue, even if the 
blue room were crowded, the 
fact is that the Respondent opened its first facility in Lou-
isville as a warehouse and distribution facility.  Thus, the 
opening of that facility could not have been to alleviate the 
alleged overcrowding in the blue room.  Further, there was 
no announcement or document that appeared before the 
onset of union activity, which evidenced the Respondent™s 
intention to use that facility for manufacturing at some 
time in the future.  In fact, just the opposite is true.  The 

MSF agreement and the Township of Plymouth tax 
abatement documents evidence the Respondent™s clear 
intention to keep the caliper pin operation in Plymouth for 
the indefinite future.  The opening of the first facility in 
Louisville in 1996 does not argue otherwise, for that was 
to be a warehouse and distribution facility, not a manufac-

turing facility.  Further, when
 the Respondent did relocate 
the caliper pin machinery to Louisville after the Union 
won the election, it had to 
lease a second facility in 
Lousiville in June to house some of that machinery. 
As to the second issue, as explained at fn. 10 supra, 
Schultz testified that in December 1996, the Respondent™s 

only caliper pin customer in the Louisville area was Am-
brake, and that the Respondent™s other caliper pin cus-
tomer, Bosch, was located in Michigan.  Thus, the judge™s 
characterization of Schultz™ tes
timony to the effect that he 
(Schultz) decided to move the caliper pin operation to 
Louisville in December 1996 
because its caliper pin cus-
tomers were in that area cannot withstand scrutiny and 

argues against a finding that he decided to relocate the 
caliper pin operation to Louisville in December 1996.  
Since Ambrake and Bosch were still the Respondent™s 
only caliper pin customers as of
 July 4, these facts also 
support a finding that the employees™ union activities, and 
not an expanding customer base in the Louisville area, 
were a motivating factor in the Respondent™s relocation 
decision. 
Thus, one is left with only Schultz™ testimony that he 
made the relocation decision in December 1996.  We find 
that this unsupported testimony does not satisfy the Re-
spondent™s 
Wright Line
 burden of showing that the reloca-
 20 Although Stephenson was called as a 
witness at the hearing, the Re-
spondent did not question him about this
 issue.  Thus, Schultz™ testimony 
is not corroborated. 
 VICO PRODUCTS CO. 591tion was not discriminatorily motivated.  Although Schultz 
further testified that he told Dietrich, the Respondent™s 
general manager of operational support, and Cibich, the 
Respondent™s general manager of
 operations, in March of 
his decision to relocate the caliper pin operation, the Re-
spondent called neither of these individuals to testify at the 
hearing.  Yet both of these high-ranking management offi-

cials were still employed by the Respondent at the time of 
the hearing.  In these circum
stances, we draw an adverse 
inference that Dietrich and Cibi
ch, if called as witnesses, 
would have testified adversely to the Respondent on that 

issue.21  In sum, in March, the Respondent threatened its 
employees with loss of jobs through layoff if the Union 

won the election, and, in July, and after the Union had won 
the election, the Respondent made good on its threat.  
Accordingly, we find that the Respondent violated 
Section 8(a)(3) by relocating its caliper pin operation from 
Plymouth to Louisville and by laying off unit employees 
as a result of the relocation.  On this basis also, we find that, as part of the remedy for its unfair labor practices, the 
Respondent must restore the caliper pin operation to its 
Plymouth facility and reinstate, with backpay, the employ-
ees laid off on July 3.
22 ORDER The National Labor Relations Board adopts the recom-
mended Order of the administrative law judge and orders 
that the Respondent, Vico Products Company, Plymouth, 

Michigan, its officers, agents, successors, and assigns, 
shall take the action set forth in the Order as modified. 
1. Insert the following as 
new paragraph 1(b) and relet-
ter the following paragraph.  
ﬁ(b) Relocating its caliper pin operation from its Ply-
mouth, Michigan facility and laying off its employees be-

cause of their union activities. 
2. Insert the following as 
new paragraph 2(b) and relet-
ter the following paragraphs. 
ﬁ(b) Within 14 days from the date of this Order, ex-
punge from its files any reference to the July 3, 1997 lay-
offs which resulted from the Respondent™s unlawful relo-
cation of its caliper pin operation, and within 3 days there-
after, notify the employees laid off on July 3, 1997, in 
                                                          
 21 See, e.g., 
International Automated Machines
, 285 NLRB 1122, 1123 
(1987), explaining that the Board has accepted the ﬁfamiliar ruleﬂ that 
when a party fails to call a witn
ess who may reasonably be as-
sumed to be favorably disposed to the party, an adverse inference 
may be drawn regarding any fact
ual question on which the witness 
is likely to have knowledge.  (2 Wigmore, 
Evidence
, § 286 (2d ed. 
1940); McCormick, 
Evidence
, § 272 (3d ed. 1984).  See 
Greg 
Construction Co.,
 277 NLRB 1411 (1985); 
Hadbar
, 211 NLRB 
333, 337 (1974).)   
22 As explained at fn. 14 supra, the Respondent may introduce at com-
pliance evidence not previously available that bears on the appropriate-
ness of the restoration remedy. 
writing that this has been don
e and that evidence of these 
unlawful layoffs will not be us
ed as a basis for future per-sonnel actions against them.ﬂ  
3. Substitute the following for paragraph 2(d).  
ﬁ(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at
 a reasonable place desig-nated by the Board or its agents
, all payroll records, social 
security payment records, 
timecards, personnel records 
and reports, and all other records, including an electronic 
copy of such records if stored in electronic form, necessary 
to analyze the amount of backpay due under the terms of 
this Order.ﬂ 
4. Substitute the attached notice for that of the adminis-
trative law judge. 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we 

violated the National Labor Re
lations Act and has ordered 
us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of 
their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT fail or refuse
 to bargain collectively 
and in good faith with International Union, United Auto-

mobile, Aerospace, and Agricultural Implement Workers 
of America, (UAW), AFLŒCI
O, as the exclusive collec-
tive-bargaining representative 
of the employees in the ap-
propriate unit by unilaterally eliminating unit positions, 
relocating or reassigning work to nonunit personnel, or 
otherwise changing the wages, hours, and other terms and 
conditions of employment of unit employees without prior 
notice to or affording the Union an opportunity to negoti-
ate and bargain concerning such
 changes or the effects of 
such changes.  The appropriate unit consists of: 
All full-time and regular part-time production and 
maintenance employees, including pressroom em-
ployees, thread roll employees, toolroom employees, 
quality control employees, shipping employees, in-
ventory control employees, sorting/assembly employ-
ees, header employees, chucker employees and main-
tenance employees employed by the Employer at its 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  592facility located at East Ann Arbor Road, Plymouth, Michigan; but excluding all office clerical employees, other represented employees, guards and supervisors as defined in the Act. WE WILL NOT relocate our caliper pin operation from our Plymouth, Michigan facility and WE WILL NOT lay off our employees because of their union activities. WE WILL NOT unilaterally change the terms and con-ditions of employment of our employees without having first bargained with the Union in good faith to impasse with respect to the payment of the annual across-the-board wage increase.  WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL restore and resume our Plymouth, Michigan caliper pin operation, in a manner consistent with the level of operation that existed before the unit positions were eliminated on July 3, 1997, and WE WILL offer the em-ployees laid off on July 3, 1997, immediate and full rein-statement to their former jobs, or to substantially equiva-lent positions, without prejudice to their seniority or other rights and privileges previously enjoyed, and WE WILL make them whole for any loss of earnings and benefits they may have suffered from the time of their layoffs to the date of our offer of reinstatement, with interest. WE WILL, within 14 days from the date of the Board™s Order, expunge from our files any reference to the July 3, 1997 layoffs, caused by the relocation of the caliper pin operation from our Plymouth, Michigan facility, and WE WILL, within 3 days thereafter, notify the employees laid off on July 3, 1997, in writing that this has been done and that evidence of these unlawful layoffs will not be used as a basis for future personnel actions against them. WE WILL immediately put into effect an across-the-board wage increase, and continue such increase in effect until we negotiate with the Union in good faith to a collec-tive-bargaining agreement or reach an impasse after bar-gaining in good faith, and WE WILL make whole our unit employees for any loss of pay they may have suffered due to our unilateral change, with interest. WE WILL, on request, bargain with the Union as the exclusive representative of our employees in the appropri-ate unit with respect to rates of pay, wages, hours, and other terms and conditions of employment and embody any understanding reached in a written agreement.   VICO PRODUCTS COMPANY  Dennis R. Boren, Esq. and Michael O™Hearon, Esq., for the Gen-eral Counsel. Steven B. Horowitz, Esq. and Mark S. Ruderman, Esq., of Spring-field, New Jersey, for the Respondent-Employer. Michael B. Nicholson, Esq., of Detroit, Michigan, for the Charg-ing Party-Union. DECISION STATEMENT OF THE CASE BRUCE D. ROSENSTEIN, Administrative Law Judge.  This case was tried before me in Detroit, Michigan, on March 2Œ6, and May 4Œ8, 1998, pursuant to a complaint and notice of hear-ing (the complaint) issued by the Regional Director for Region 7 of the National Labor Relations Board (the Board) in Case 7ŒCAŒ40016 on September 19, 1997,1 and in Case 7ŒCAŒ40572(2) on February 26, 1998.  The complaint, based on charges filed by International Union, United Automobile, Aero-space and Agricultural Implement Workers of America, (UAW), AFLŒCIO (the Union or UAW), alleges that Vico Products Company (the Respondent or Vico) has engaged in certain violations of Section 8(a)(1), (3), and (5) of the National Labor Relations Act (the Act).  The Respondent filed timely answers and denied that it committed any violations of the Act. Issues The complaint in Case 7ŒCAŒ40016 alleges violations of Section 8(a)(1), (3), and (5) of the Act based on the Respon-dent™s unlawful conduct on July 3 when it unilaterally an-nounced its decision to eliminate the caliper pin operation at its Plymouth, Michigan plant, and relocate the machinery and work to its Louisville, Kentucky facility, and on July 4, when the Respondent relocated all of the caliper pin work and ma-chinery from its Plymouth location to its Louisville facility, and laid off approximately 33 employees in the Plymouth facility.  The complaint in Case 7ŒCAŒ40572(2) alleges a violation of Section 8(a)(1) and (5) of the Act by the Respondent™s failure in August 1997 to continue its practice of granting an annual across-the-board wage increase to employees in the unit. On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by all parties, I make the following. FINDINGS OF FACT I. JURISDICTION The Respondent is a corporation engaged in the manufacture and nonretail sale of brake caliper components, with an office and place of business in Plymouth, Michigan, where it annually sold and shipped from its Plymouth facility goods valued in excess of $50,000 directly to points outside the State of Michi-gan.  Respondent also operates facilities in Louisville, Ken-tucky, and Sumter, South Carolina.  The Respondent admits, and I find, that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act.                                                            1 All dates are in 1997 unless otherwise indicated.  VICO PRODUCTS CO. 593II. ALLEGED UNFAIR LABOR PRACTICES 
A. The Facts 
1. The Respondent™s operations prior to February 1997 
Vico is a family owned business that was started in 1943 by 
Leo Schultz, the father of president and part owner, Robert R. 
Schultz (R. Schultz), and the grandfather of vice presi-
dent/general manager/part owner,
 Curt R. Schultz (Schultz).  
The business was moved to its present Plymouth, Michigan 
location in 1965. 
Vico started the manufacture of caliper pins in late 1994.
2  Since the Respondent determined that the caliper pin operation 
was to be the critical product line for the future of the company, 
it applied on April 18, 1995, to the Michigan strategic fund for 
a $3-million loan.  The loan proceeds were received on March 
1, 1996, and Vico immediately 
commenced renovation of its 
Plymouth facility and purchased
 new manufacturing equipment 
to meet its stated goal of increased production (GC Exhs. 35Œ
39).  An area of approximately 2300 square feet, known as the 
ﬁblue room,ﬂ was converted for the production of caliper pins.  
In order to be in compliance with the provisions of the loan 
agreement (GC Exh. 32), the Respondent committed to hire 
approximately 10Œ15 new employee
s and to purchase and re-
tain equipment in Plymouth, Michigan.
3  In December 1995, 
Respondent also commenced the 
application process to apply 
for a tax abatement from the Township of Plymouth. 
On May 10, 1996, Vico signed a lease to acquire 10,800 
square feet of space and to in
stall 400-amp electric service and 
a 48-inch fan with control wiring in Louisville, Kentucky.  The 
zoning of the property was approved for ﬁlight manufacturingﬂ 
(R. Exh. 13).  Thereafter, an addendum was executed to reflect 
a move in date of October 1, 1996. 
In June 1996, an all employee 
meeting was held on a Satur-day at the Elks club to apprise 
employees about the future of 
Vico.  Schultz told employees about Vico™s plan for increased 
personnel and machinery, while incorporating the influence of 
technology.  It was forecasted that in the next 4 years caliper 
pin sales would jump from $1-1/2 to potentially $6 million, and 
that in 1997, caliper pins would account for approximately 20 
percent of gross sales.  During the course of the meeting, 
Schultz showed slides with co
ncentric circles indicating the 
location of existing caliper pin 
customers and told the employ-
ees that the caliper pin business may be relocated to Louisville, 
Kentucky, because of its proximity to the customer base. 
                                                          
 2 Caliper pins are manufactured by Vico and sold to customers for use 
in the production of automobile disc 
brakes.  Their primary function is to 
attach the two housings of a disc brak
e caliper together.  It absorbs vibra-
tion and noise when braking occurs and also helps determine brake pad 
wear. 
3 Sec. 9.2 of the loan agreement provides in pertinent part: 
Except as provided in this Sect
ion, machinery and equipment fi-
nanced with the proceeds of the 
Bonds shall remain at the Project 
Site.  The Company may, with the consent of the Bank, sell or re-
move any machinery and equipment comprising a portion of the 
Project so long as the removal of such machinery and equipment 
from the Project will not, in the opinion of Bond Counsel, impair 
the exclusion of interest on the Bonds from gross income for fed-
eral income tax purposes. 
Schultz did not mention any speci
fic dates or that a definite 
decision had been made to relocate the caliper pin operation to 
Louisville. In or around April 1996, Vico provided its primary caliper 
pin customer, Ambrake Corpor
ation, an advanced announce-
ment of its intent to open the Louisville facility.  It states in 
pertinent part: 
Over the last few years our customer base in the Ohio 

River Valley Region has been on a large growth curve.  As 
a result of this demand, and our quest to provide our cus-
tomers world class products and service, Vico Products is 
very proud to officially announce the opening of our new 
facility in the Middletown Industrial Park.  We now will 
only be 55 miles (one hour) fro
m your plant vs. 410 miles 
(seven hours).  Ambrake will be able to pick-up daily or 
several times a day depending on the demand.  We are ex-
cited about beginning a cost saving returnable container 
system with your help.  Needless to say we are excited and 
we hope you too view this as
 a convenient, efficient and 
cost effective venture that Ambrake Corporation will 
benefit from.   
During the October to Decemb
er 1996 time period, Schultz 
had general discussions with Rich
ard Stevenson of Ambrake, as 
to whether it would be prudent to relocate the entire caliper pin 
operation to Louisville.  He testified that he was feeling Steven-
son out, as Vico™s largest caliper
 pin customer, concerning the 
wisdom of undertaking such a move.  In late December 1996, 

Schultz independently made the decision to move the caliper 
pin operation, primarily because 
of the huge customer base now located closer to Louisville an
d the overcrowding of the Ply-
mouth ﬁblue roomﬂ production area.
  In conjunction with that 
decision, Vico began in January 1997, to stockpile caliper pins 
in the Plymouth facility to achieve its goal of reaching an 8-
week on hand inventory. 
2. The Union and events after February 1997 
The Union commenced its organizing drive at Vico in Feb-
ruary 1997, and a number of employees formed the UAW Vol-
unteer Organizing Committee (VOC).
  On March 3, Chairman 
of the VOC Jim White, presented Schultz with a signed em-
ployee document that set forth the rights of employees under 
Section 7 of the Act and pointed 
out what specific acts would be illegal during the course 
of the organizing campaign (GC 
Exh. 17).  On March 4 the Union distributed a newsletter 
throughout the facility and urged em
ployees to seek answers to 
their questions from members of the VOC.  On March 11 
White handed a document signed 
by approximately 50 employ-
ees and titled ﬁSensible Rules for a Fair Electionﬂ to Schultz 
who read it but refused to sign or
 endorse it (GC Exh. 18).  An 
additional union newsletter was distributed throughout the fa-
cility on or about March 14, 
and listed the names of Vico 
employees that supported sensible rules for a fair election (GC 
Exh. 20).  Throughout the union campaign, there is no dispute 
that the Respondent was aware that employees openly wore 
union buttons to show support for the UAW. 
In March 1997 Vico™s president, R. Schultz, approached em-
ployees Jacqueline Whitehead and Lucy Arnold while they 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  594were working in the ﬁblue roomﬂ and said, ﬁDo you know 
what™s going on around here?ﬂ  Both employees said no.  R. 
Schultz said, ﬁLucy, you know, don™t you?ﬂ  R. Schultz then 
said, ﬁWell, if a Union gets out 
here, a lot of people could be 
laid off.ﬂ  R. Schultz then put
 his hand on Whitehead™s shoulder 
and said, ﬁIf the Union gets in here, you can be laid off.ﬂ 
In late March or early April 
1997, employee Fred Nitz was 
discussing the pros and cons of the Union with coworkers on 
the shipping dock when General Manager of Organizational 
Support Karen Dearing, came up to the employees and said, 
ﬁYou know that there are changes that are going to be made 
when the Union is voted in and there may or may not be jobs 
left. Nothing is in stone, nothing is permanent.ﬂ 
An NLRB election was held on Ap
ril 17, and the Union won.  
Thereafter, on April 25 the Union was certified as the exclusive 
collective-bargaining representative of Vico™s employees. In 
May 1997 UAW International Staff Representative Phillip 
Keeling was assigned to assist 
the newly certified Union to 
obtain its first collective-bargaining agreement with the Re-

spondent. Vico hired Martin Cibich as general manager of operations 
on March 2.  On June 3 Cibich
 telephoned Stephen Daugherty, 
owner and manager of Doc™s Crane & Rigging, and requested 
that Daugherty come to the Plym
outh facility on June 8, a Sun-
day, to look at a number of machin
es that were to be moved to 
another facility.  On 
that date, Daugherty along with his rigging 
forman, drove to Vico™s facility
 and without employees present 
met with Cibich.  During their 
walk through the Plymouth facil-
ity, Daugherty noticed a numbe
r of UAW stickers on toolboxes 
and asked Cibich whether there would be any labor problems if 
the equipment was relocated.  Cibi
ch replied ﬁthat he didn™t feel 
there would be a problem.ﬂ  Cibi
ch informed Daugherty that he 
wanted the equipment moved from
 the Plymouth facility to 
Louisville, Kentucky, on July 4. 
Daugherty returned to his office in Indiana and several days 
after June 8, provided Cibich wi
th an oral proposal to perform the work.  On June 24 Daugherty telephoned UAW 
Representative Keeling and informed him that he previously 
visited Vico™s facility on June
 8, and after observing UAW 
insignia throughout the facility, he became suspicious when 

Vico wanted him to move six machines on July 4, from the 
Plymouth facility to another facility in Louisville, Kentucky.  
Keeling told Daugherty 
that he was surprise
d, as he was not 
aware of any plans to move mach
inery or portions of the plant 
and intended to raise the subject in a meeting with Vico sched-
uled on June 27. 
On June 24 Vico executed a lease to acquire an additional 
3600 square feet of space in Louisville.  The building is not 
connected but is in close proximity to the other 10,800 square 
feet of space previously acquired in May 1996. 
On June 25, in a prearrange
d meeting with the UAW em-
ployee bargaining committee to discuss the preparation of a 
contract survey in advance of
 negotiations, Keeling asked the employees if they had heard anything about equipment being 
relocated to Louisville, Kentucky.  None of the employees on 
the UAW committee heard anything formally or informally 
about such a move and Keeling requested that they keep their 
ears to the grindstone. 
On June 27 Keeling met with Schultz at the Plymouth facil-
ity.  After discussing their resp
ective organizational structures 
and Keeling apprising Schultz that
 he would be on vacation for 
the next 2 weeks during the normal summer shutdown of the 
automobile plants, Keeling told Schultz that he heard rumors 
about Vico planning to move some of its operations and 
equipment to Vico™s facility in 
the South.  Schultz replied ﬁthat 
may be something that may have to be considered in the future, 
but as it stood right then, there were no immediate plans to 
move anything out of the plant.ﬂ
4  Keeling said, ﬁwell if that 
would come up, please
 contact us, we have a right to discuss 
that.ﬂ  That evening, Keeling telephoned UAW Committee 
Chairman Jim White and told him that he asked Schultz a ques-
tion in their meeting about mo
ving equipment from the plant 
and got no indication from Schultz
 that there were any plans to 
do so. On July 2 Daugherty faxed and mailed a written monetary 
proposal to Vico for the relocation of the equipment (GC Exh. 29).  On July 3 Vico sent Daugherty directions and maps for the 

Plymouth and Louisville facilities.  After receipt of the direc-
tions, Daugherty had several telephone
 calls with Cibich in an 
effort to obtain a signature on 
the job proposal.  Daugherty also 
spoke by telephone with Schultz 
on July 3 and told him it was 
necessary to get the proposal signed in order for him to perform 
the job. On July 3 while at his vacation cottage, Keeling received a 
telephone call from his secretary w
ho apprised him that she just 
received a fax transmission from Schultz concerning moving 
the caliper pin operation from the Plymouth facility to Louis-
ville, Kentucky.  Keeling instructed his secretary to fax him the 
transmission immediately.
5  Keeling drafted a response on July 
3, faxed it to his secretary who finalized the letter, and for-

warded it to Schultz.
6  On July 5 Schultz telephoned Keeling at 
                                                          
 4 Keeling™s notes of the June 27 mee
ting reflect that Schultz said, ﬁmay 
have to move equipment to other plants
 as part of corporate strategy.ﬂ  
(GC Exh. 11). 
5 The July 3 letter states: 
Over the last few years, Vico has pursued a gradual realignment of 
its core business by product category.  In continuance of this re-
alignment, Vico Products Co. wi
ll announce today its plans to 
move the machining operations for 
caliper pins to Louisville, Ken-
tucky and will be available to discuss this issue at your earliest 
convenience.  This movement will result in a loss of 29 employees 
at the Plymouth facility.  We will consider all applications for the 

new job openings at the Louisville facility.  
6 The July 3 response states in pertinent part: 
I am very disappointed in the news that Vico is moving 29 jobs to 

one of its other plants, particularly
 in view of the tone and content 
of our meeting this past Friday. 
 At this meeting you had many 
questions about the UAW, which I answered, and I asked you sev-
eral questions about your business.  It was my impression that you 
were sincere and forthright in our
 discussions and 
clearly indicated 
you wanted to develop a good re
lationship with the UAW and 
proceed to bargain in good faith to
 achieve a contract.  I specifi-
cally asked about any plans Vico 
might have to move work from 
Plymouth to your facilities in the 
South.  You did not indicate any 
such plans.  Six days later, I 
now receive your letter announcing 
the company™s ﬁgradual realignment of its core business,ﬂ and the 
news you are moving 29 jobs to Kentucky.  I find it hard to believe 
that you were not aware of this plan when we spoke last Friday.  
 VICO PRODUCTS CO. 595his vacation cottage and told him that nothing came up in their 
June 27 meeting about relocating work.  Keeling replied, 
ﬁ[Y]ou knew very well what was discussed in the meeting.ﬂ  

On July 6 Schultz sent a lett
er to Keeling responding to his 
letter of July 3 and their July 5 telephone conversation.
7 On July 3 Schultz held a meeting at the Plymouth facility, 
and informed employees in attenda
nce that because of the over-
crowding of equipment in the ﬁb
lue room,ﬂ and since the pri-
mary caliper pin customers were located closer to Louisville, 

Kentucky, it was nece
ssary to implement a workforce reduction 
due to the transfer of the caliper pin operation to Vico™s facility 

in Louisville.
8  He further stated that effective July 4, approxi-
mately 33 employees hired sinc
e January 1995, would be laid 
off in order of seniority.  Schul
tz also told the assembled em-
ployees that applications would 
be accepted if anyone was in-
terested in applying for 
a position in Louisville. 
On July 3, Union President Carl Bantau received a telephone 
call from a Vico employee who informed him that a layoff was 
just announced at Vico.  Bant
au left telephone messages for 
Keeling and White but independently decided that the Union 
would put up an informational pi
cket line at the Plymouth facil-
ity on July 4. 
On July 4 at 6 a.m., Daugher
ty received a telephone call 
from Cibich at his home.  Cibi
ch asked Daugherty whether he 
was in the Plymouth area and ready to proceed with the job.  
Daugherty said, ﬁno, he would 
not do the job without a signed 
proposal.ﬂ  Cibich replied ﬁtha
t he already had another rigger 
lined up.ﬂ 
On July 4 at 7:20 a.m., Ci
bich telephoned Thomas Rahburg, 
the owner of Westland Rigging, and asked him whether he 
                                                                                            
 Furthermore, the timing of this announcement is odd.  You knew I 
was going to be out of town on va
cation and unavailable to discuss 
this matter, so, I can only assume the timing is some part of a cor-
porate strategy.  Also, I am sure your employees appreciated this 
news one-day before the July 4th holiday.  While I had hoped, and 
you had led me to believe, that
 Vico and the UAW would develop 
a positive working relationship, your company™s action will make 
that very difficult. If you follow through with this plan, the UAW 
will file every available legal challenge. Clearly, Vico™s intent is to 
move its business, due to the recent certification of the Union at 

the Plymouth facility.  
7 The July 6 letter states in pertinent part: 
I would like to respond in writing to your letter dated July 3, 1997 

concerning our announcement to move certain jobs to our Louis-
ville plant.  I am, indeed anxious 
to meet with the Union to discuss 
issues relating to the move.  Pl
ease be assured that our announce-
ment was not made to coincide wi
th your vacation plans.  I am 
sure, however, you understand that
 our business decisions are 
based upon factors that cannot be 
subject to your vacation activi-
ties.  Also, be assured that the move had nothing to do with the re-
cent Union certification.  Again I must reiterate from our phone 
conversation, that your statement in your lett
er regarding when we 
last met and your purported question about any plans Vico might 
have to move to other facilitie
s astounds me.  We met and dis-
cussed things in a very general se
nse. Had you raised the specific 
question, I would have been responsive to you.  Your statement is 
totally inaccurate.
 8 The same slides with the concentric circles showing the caliper pin 
customers™ proximity to Louisville,
 as was shown at the June 1996 em-
ployee meeting, was also show
n to employees on July 3. 
could immediately come to the 
Plymouth facility to look at 
some equipment to be moved.  Rahburg went to the Plymouth 
facility around 8 a.m. on July 4, was shown the equipment, and 
Cibich asked him whether it could be moved immediately to 
Louisville, Kentucky.  Rahburg told Cibich he could do the job 
and returned to his yard to prepare the trucks and assemble the 
forklift loading equipment.  No discussion of price occurred on 
July 4.  Around 9:30 a.m. on July
 4, Cibich telephoned Rahburg 
and asked when he would have his equipment ready to start 

moving the machinery.  Rahburg sa
id he would be at the Ply-
mouth facility in a
bout a half an hour. 
Bantau arrived at the Plymout
h facility around 6:30 a.m. on 
July 4, and met Jim White and UAW Official Jim Gersik.  
Around 10 a.m. on July 4, Bantau and White observed the Ply-
mouth police lead three flatbed tr
actor trailers and two pickup 
trucks into the plant entrance and proceed to the back of the 
plant.  White observed the trucks leave the facility later that day 
loaded with machinery and he followed the trucks to the stor-
age yard of Westland Rigging.  Bantau received a telephone 
call around 2 a.m. on July 5 from a Vico employee who had 
followed the trucks to Westland Rigging, and informed him the 
trucks were moving.  Bantau, along with White, and UAW 
officials Gersik and Gloria Ramirez drove to Louisville, arrived 
on July 7, and personally observe
d and took video tapes of the 
former caliper pin ﬁblue roomﬂ machinery being placed inside 

two separate buildings and electricians installing electrical wir-
ing. In August 1997 the Respondent did not give employees an 
annual across-the-board wage increase.  Vico did not inform 
the Union in advance of its decision not to grant the annual 
wage increase, nor did it engage in any collective-bargaining 
negotiations concerning this matter. 
B. Analysis and Concluding Findings 
1. Whether the Respondent™s 
decision to eliminate the 
 Plymouth caliper pin operation is a 
mandatory subject of bargaining 
The Respondent contends that its decision to eliminate the 
Plymouth caliper pin operation is
 not a mandatory subject of 
bargaining. 
The evidence conclusively es
tablishes that the Respondent 
relocated from its Plymouth facility to Louisville, the equip-
ment used to manufacture and 
produce caliper pins, and pres-
ently continues to perform in Louisville the same caliper pin 
work as had previously been performed by the Plymouth unit 
employees.  Thus, the present ca
se is one involving relocation 
of unit work. As held by the Board, a decision to relocate unit work is one 
more closely analogous to the subcontracting decision found 

mandatory in 
Fibreboard Corp. v. NLRB, 379 U.S. 203 (1964), than the partial closing de
cision found nonmandatory in 
First National Maintenance Corp. v. NLRB, 
452 U.S. 666 (1981).  In 
Dubuque Packing Co., 
303 NLRB 386 (1991), enfd. sub. nom. 
Food & Commercial Workers Local 150-A v. NLRB, 
1 F.3d 24 
(D.C. Cir. 1993),
 the Board spelled out the following test for 
determining whether an employer
™s decision to relocate unit 
work is a mandatory subject of bargaining. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  596Initially, the burden is on the 
General Counsel to establish 
that the employer™s decision involved a relocation of unit work 
unaccompanied by a basic change in the nature of the em-
ployer™s operation.  If the Gene
ral Counsel successfully carries 
the burden in this regard, he wi
ll have established prima facie 
that the employer™s relocation decision is a mandatory subject 
of bargaining.  At this junc
ture, the employer may produce 
evidence rebutting the prima facie case by establishing that the 
work performed at the new location varies significantly from 
the work performed at the former plant location, or establishing 
that the employer™s decision involves a change in the scope and 
direction of the enterprise.  Alternatively, the employer may 
proffer a defense to show by a preponderance of the evidence 
(1) that labor costs (direct and/or indirect) were not a factor in 
the decision or (2) that even if labor costs were a factor in the 
decision, the union could not ha
ve offered labor cost conces-
sions that could have changed the employer™s decision to relo-

cate. 
Applying the 
Dubuque 
test, I find that the General Counsel 
has established that the Responde
nt™s decision involves a relo-
cation of unit work unaccompanied by a basic change in the 

nature of its operation.  Here, the Respondent continues to 
manufacture and produce caliper pins at its Louisville facility.  
The Respondent simply moved clos
er to certain customers but 
did not undertake a basic change in the nature of its production 
operation.  In sum, the Respondent is producing the same prod-uct for the same customers under 
essentially the same working 
conditions. 
I further find that none of the defenses articulated by the 
Board in Dubuque are present in this case.  As previously dis-
cussed, the work performed by the nonunit employees in Lou-
isville is identical or substantia
lly similar to that previously 
performed by the Plymouth unit 
employees.  Thus, the caliper 
pinwork was not discontinued.  Indeed, the Louisville facility 
independently advertised for workers with skills similar to em-
ployees in Plymouth and Schultz announced at the July 3 man-

datory meeting in Plymouth, that employees impacted by the 
layoff could file applications for employment in Louisville, 
which would be duly considered.  Thus, there was no change in 
the scope or direction of the enterprise.  The Respondent con-
tinues to deliver its caliper pins to the same customers it previ-
ously serviced from Plymouth, a
sserting that it simply wished 
to do so more economically and efficiently. 
The evidence further demonstrates that labor costs, both di-
rect and indirect, were a conspi
cuous factor in the Respondent™s 
decision to relocate the work.  Indeed, in or around April 1996, 
Vico provided its primary customer, Ambrake Corporation, a 
press release in anticipation of opening the Louisville facility.  
The announcement points out the advantages that it sees in 
serving Ambrake including being 
only 55 miles from their plant 
which should reduce shipping costs and time, allow for daily pickup of parts and to begin a joint cost saving returnable con-
tainer system.  Board precedent holds that ﬁquality control,ﬂ 
i.e., labor efficiency and productiv
ity, is an indirect labor cost 
factor.  See 
Bob™s Big Boy Family Restaurants, 
264 NLRB 1369 (1982).  In this regard, the Respondent asserts that it util-
ized a cost/benefit analysis to assist it in making the relocation 
decision.  Included in the calculations, are considerations of 
labor costs (R. Exhs. 19Œ20).  La
stly, the cell method of pro-
duction that the Respondent implemented in Louisville, is in 
part indicative of labor cost considerations.  Such a system 
allows an employer to consolidate processes and, essentially, 
produce the same product with less employees.  Thus, labor 
efficiency and productivity played
 a part in the Respondent™s 
decision to relocate the caliper 
pin operation to Louisville.  
Therefore, I conclude that labor
 costs were a factor in Respon-
dent™s decision to relocate the work. 
I further find that the Union could have offered labor cost 
concessions that might have changed Vico™s decision to relo-
cate.  In this regard, Schultz testified that the labor costs (wages 
and benefits) for the Louisville facility were higher than the 
labor costs in the Plymouth plant.  Thus, the Union representing 
the incumbent workers has the ability to vary that differential 
and thereby influence the employer™s decision through collec-
tive bargaining.  Therefore, had the Respondent provided the 
Union advance notice of its decision to relocate the caliper pin 
operation to Louisville, and engaged in mandatory collective-

bargaining negotiations, the Uni
on could have offered conces-
sions that might have changed Vi
co™s decision to relocate the 
work.  Likewise, Respondent argue
s that relocating the caliper 
pin operation to Louisville was pr
ojected to save freight costs 

as Vico would be closer to Ambrake, its primary caliper pin 
customer located in Kentucky, 
and could derive substantial 
savings in that area.  I find that had the Union been given the 

opportunity to negotiate in advance of the relocation, they 
could have submitted bargaining proposals relative to the an-
ticipated increased freight costs for Bosch, another major cali-
per pin customer, who was located in Michigan for whom cali-
per pins would now have to be shipped from Louisville.  In-
deed, Vico subsequently determined to relocate the manufac-

ture of caliper pins for Bosch back to its Plymouth facility in 
December 1997. 
Respondent also argues that even 
if labor costs were a factor in the decision, the Union could not have offered labor cost 

concessions that would have chan
ged its decision to relocate, as it related to the concept of running the manufacturing process 

in a more efficient manner util
izing a cell operation for the 
production of caliper pins.  Contrary
 to this position, I find that 
the Union could have submitted bargaining proposals concern-
ing how people would be selected
 to run the cell operation ma-
chinery and possibly could have persuaded Vico, had it been 
notified and permitted to submit bargaining proposals prior to 
July 3, to have retained the Bosch caliper pin manufacturing 
work at the Plymouth facility us
ing the cell method of opera-
tion rather then relocating the Bosch work to Louisville.  
Lastly, I find at no time did Re
spondent fully explain the under-
lying cost considerations to the Union and ask whether it could 

offer labor cost reductions that 
would enable the Respondent to 
meet its objectives.  Rather, the relocation decision was pre-
sented to the Union as a fait accompli. 
For all of the above reasons, I 
find that the Respondent™s de-
cision to relocate the caliper pin operation to Louisville was a 
mandatory subject of bargaining
, and Vico violated Section 
8(a)(1) and (5) of the Act by failing and refusing to bargain in 
good faith with the Union prior to relocating the unit work. 
 VICO PRODUCTS CO. 5972.  Whether the Respondent provided timely notice to the Un-
ion to enable it to negotiate over the effects of its decision to 
 relocate the work and the layoff of 33 unit employees 
The first time that the Responde
nt provided notice to the Un-
ion of the July 4 relocation and layoff of 33 unit employees 
took place on July 3 at 12:38 p.m., when Schultz faxed a one-
page letter to Keeling™s office.  Keeling did not receive the 
document until 1:42 p.m., when his secretary faxed it to him at 
his vacation cottage.  On that same day, the Respondent con-
ducted a 2 p.m. meeting with 
its employees and announced the 
relocation of the caliper pin operation to Louisville. 
It is well established that absent exigent circumstances, pre-
implementation notice is required to satisfy the obligation to 
bargain over decisions that im
pact on employee conditions of 
employment.  
Los Angeles Soap Co., 
300 NLRB 289 (1990). 
Applying this principal to the subject case conclusively es-
tablishes that the notice given on July 3, does not constitute 

sufficient advance notice to the Union so as to enable it to make 
a request to negotiate or submit bargaining proposals.  Like-
wise, I find that the Respondent did not present evidence to 
establish that any exigent circumstances were present to un-
dermine this requirement. 
3.  Whether the Respondent™s 
decision to eliminate the  
Plymouth caliper pin operation was for the  
discriminatory purpose of retaliating against  
employees for selecting the Union 
The General Counsel alleges in paragraph 15 of the com-
plaint in Case 7ŒCAŒ40016, that the July 3 decision to lay off 
approximately 33 employees, and the July 4 relocation of the 
caliper pin operation from Plymouth to Louisville, Kentucky, 
was for the discriminatory purpos
e of retaliating against em-
ployees for selecting the Union as their representative in viola-

tion of Section 8(a)(1) and (3) of the Act. 
Contrary to the General Couns
el, the Respondent argues that 
it can show a substantial business 
justification for the lay off of 
employees and the relocation of
 the caliper pin operation to 
Louisville.  It further argues that these actions were unrelated to 
the certification of the Union. 
In Wright Line, 251 NLRB 1083 (1980), enfd. 682 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the Board 
announced the following causation test in all cases alleging 
violations of Section 8(a)(3) or violations of Section 8(a)(1) 
turning on employer motivation.  First, the General Counsel 
must make a prima facie showing sufficient to support the in-
ference that protected conduct wa
s a ﬁmotivating factorﬂ in the 
employer™s decision.  On such 
a showing, the burden shifts to 
the employer to demonstrate th
at the same action would have taken place even in the absence 
of the protected conduct.  The 
Unites States Supreme Court approved and adopted the Board™s 
Wright Line test in 
NLRB v. Transportation Management 
Corp., 
462 U.S. 393, 399Œ403 (1993).  In 
Manno Electric, 
321 
NLRB 278 fn. 12 (1996), the Board restated the test as follows.  
The General Counsel has the burden to persuade that antiunion 
sentiment was a substantial or motivating factor in the chal-
lenged employer decision.  The bu
rden of persuasion then shifts 
to the employer to prove its affirmative defense that it would 
have taken the same action even if the employee had not en-
gaged in protected activity. 
The General Counsel alleges a number of factors to support 
its theory of violation.  First, the Respondent leased an addi-
tional 3600 square feet of spac
e on June 24, only 60 days after 
the Union was certified.  Second, the Respondent previously 
contemplated the expansion of th
e caliper pin operation in Ply-
mouth, and for that purpose applied for and received a $3 mil-
lion loan from the Michigan strategic fund.  It thereafter used 
these funds to purchase new machinery and committed to hire 
new employees at the Plymouth facility.  Third, the Respon-
dent™s newsletters that issued in
 1996 indicate no plans to move 
from or shut down any part of the Plymouth facility.  Rather, 
the newsletters discussed the growth of the caliper pinwork in Plymouth, for which 18 new employees were hired.  Fourth, the 
reasons asserted by the Responde
nt as motivating the relocation 
including the lack of space in Plymouth and the proximity of its 

customers to Louisville are unconvincing, particularly in light 
of Vico™s customers™ mix re
maining essentially unchanged 
from the 1996 period when its plans were to expand the caliper 
pin operation at its Plymouth facilit
y.  Fifth, in March and April 
1997, but before the Union™s certification, two of Respondent™s 
high level officials told employees that a lot of people could be 
laid off if the Union gets in and that changes are going to be 
made when the Union is voted in and there may or may not be 
jobs left.  Lastly, it is suspic
ious in the June 27 meeting be-
tween Schultz and Keeling, that
 Schultz made no mention of the plan to relocate the equipmen
t on July 4, especially in light 
of Schultz and Cibich™s prior di
scussions with Daugherty to this 
effect. Contrary to the General Counsel, I am not convinced that the 
caliper pin operation was relocated to Louisville on July 4, 
because of antiunion sentiment.  In this regard, the following 
factors, which took place prior to and after the onset of the 
Union™s organizing campaign 
in February 1997, militate 
against such a conclusion.  First, Vico signed a lease for the 
acquisition of 10,800 square fe
et of warehouse and manufactur-
ing space in Louisville on May 10, 1996, that provided for 400-

amp electric service (the same service as in the ﬁblue roomﬂ) 
and a 48-inch fan with louver.  The majority of the caliper pin 
equipment housed in Michigan was 
relocated to this facility.  
Second, in an employee meeting held at the Elks club in June 

1996, Schultz told the employees in attendance that the caliper 
pin operation might be relocated to Louisville because it was 
closer to its core customers, and showed the same slides as on 
July 3, that depicted concentric circles with the location of the 
caliper pin customers and their proximity to Louisville.  Third, 
Schultz credibly testified that he had general discussions in 
October through December 1996, with Richard Stevenson of 
Ambrake about whether it would be prudent to relocate the 
caliper pin manufacturing operation 
to Louisville.  It was after 
these discussions that Schultz 
independently decided in late 
December 1996 to move the operation to Louisville and began 
to stockpile caliper pins in January 1997 in anticipation of the 
relocation.
9  Fourth, section 9.2 of the loan agreement with the 
                                                          
 9 Contrary to the Union™s argument in brief, I conclude that Schultz 
made the decision to relocate the caliper pin operation to Louisville in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  598Michigan strategic fund contains provisions to be followed if 
the equipment is moved out of Michigan.  The record estab-
lishes that Vico redeemed bonds 
in the amount of $1.3 million 
to reflect the equipment that wa
s moved out of State, obtained 
the consent of bond counsel and its bank to do so, and filed the 
appropriate property and tax abatement returns that noted cer-
tain equipment was relocated outside of Michigan.  Indeed, 
assistant attorney general for the State of Michigan, Tom 
Schimpf, testified that Vico is not currently in default with the 
strategic fund nor has anyone from the State of Michigan insti-
tuted action to compel the return of the equipment to Michigan.   
Fifth, although the General Counsel introduced testimony from 
three different employees that two high level officials of Vico 
(R. Schultz and Karen Dearing), in March and April 1997, 
separately told these employees that they could be laid off and 
changes are going to be made if 
the Union gets in, I note that 
these allegations were not the su
bject of individual unfair labor 
practice charges filed by the Union nor were they independ-
ently alleged in the complaint as 8(a)(1) violations of the Act.  
Since the decision to relocate
 the caliper pin operation was 
made before the onset of the union organizing campaign in 

February 1997, I conclude that even if the statements were 
made, they were uttered at a ti
me after Schultz independently 
made the decision to relocate the caliper pin operation to Lou-
isville.  Moreover, at the time of the alleged conversations, R. 
Schultz was inactive in the day-to-day operations of Vico, and 
only visited the facility once per week for 20 to 25 minutes per 
visit.  Likewise, even if Dearing made the statement attributed 
to her, I find it is protected under Section 8(c) of the Act.  
Sixth, it is undisputed that the caliper pin equipment was 
moved from its 2300 square foot lo
cation in the ﬁblue roomﬂ to 
over 14,000 square feet in Louisville, which supports Schultz™s 
contention that the ﬁblue roomﬂ contained inadequate space to 
house the caliper pin operation and was one of the main reasons 
for the relocation.  Lastly, I note that none of the bargaining 
committee members or the leading union adherents who served 

on the VOC were laid off on July 3, and the layoff was under-
taken by following strict seniority guidelines.  In fact, many of 
the ﬁblue roomﬂ employees were 
reassigned to other positions 
throughout the plant based on strict seniority. 
For all of the above reasons, I 
conclude that the caliper pin 
operation was not relocated to Louisville on July 4 because of 
antiunion sentiment.   Moreover, I find under 
Wright Line that 
Vico would have taken the same action even in the absence of 
the employees protected activity.  Accordingly, I recommend 
that paragraph 15 of the complaint in Case 7ŒCAŒ40016 be 
dismissed. 
4. Whether Vico™s refusal to cont
inue its practice of granting an 
annual across-the-board wage increase violated the Act 
The General Counsel alleges in paragraphs 9 through 11 of 
the complaint in Case 7ŒCAŒ40572(2), that in or around Au-
                                                                                            
                                                           
December 1996 rather then in Apr
il 1996.  In this regard, although 
Schultz testified that he 
knew when he opened the facility it was his intent 
to make caliper pins in Louisville, the record conclusively establishes that 
the decision to relocate the caliper 
pin operation to Louisville was not 
independently made until December 
1996.  Thus, I reject the Union™s 
ﬁDecision Dateﬂ claim and supporting arguments.  
gust 1997, Vico failed to continue its practice of granting an 
annual across-the-board wage increas
e to employees in the unit.  
The parties agree that for the last 10 years between 1987 and 

1997, across-the-board wage increases were given to Vico em-
ployees between August and October of each year.
10  On October 16 Keeling wrote a letter to Attorney Ruderman 
and requested additional informa
tion in order to develop an 
economic proposal in preparation for the parties™ October 23 

collective-bargaining 
session (GC Exh. 27).
11  In part, the letter 
requested a report on any across-the-board percentage wage 
increases for the last 10 years.  
By letter dated October 20, Vico 
provided a table showing wage 
percentage increases for a 7-
year period between 1991 and 1997.  
The evidence establishes and Vico admits that it did not 
grant an across-the-board percentage wage increase to its em-
ployees in 1997.  Likewise, Keeli
ng credibly testified that Vico 
did not give any prior notice to or engage in any bargaining 
with the Union prior to its decision not to give the across-the-
board wage increase to its employees. 
An employer may not unilaterally alter terms and conditions 
of employment without afford
ing the union representing its 
employees a meaningful opportunity to negotiate.  
NLRB v. 
Katz, 369 U.S. 736,743 (1962).  Pay in
creases or adjustments, 
which are established and regular events, are conditions of 

employment not subject 
to unilateral change.  
Lamont Apparel, 
317 NLRB 286 (1995).  In Daily News of Los Angeles, 
315 NLRB 1236 (1994), the Board held that in its view, the stan-
dard set forth in 
NLRB v. Dothan Eagle, 
434 F.2d 93, 98 (5th 
Cir. 1970), which looks to whether a change has been imple-
mented in conditions of employme
nt, captures best what lies at 
the heart of the 
Katz doctrine.  It neither distinguishes among 
the various terms and conditions of employment on which an 
employer takes unilateral action 
nor does it discriminate on the 
basis of the nature of a particul
ar unilateral act.  It simply de-
termines whether a change in any term and condition of em-
ployment has been effectuated, 
without first bargaining to im-
passe or agreement and condemns the conduct if it has.  In the 
subject case, the evidence overwhelmingly establishes that 
Vico did not notify or engage in
 any negotiations with the Un-
ion prior to deciding not to give the annual across-the-board 
wage increase in 1997. 
Vico argues that it did not grant the annual across-the-board 
wage increase in 1997 based on the contents of an August 11 
letter that Attorney Ruderman sent to the Union.  Specifically 
the letter, which is Ruderman™s summary of what the parties 
agreed to after the first negot
iation session on August 5, states in pertinent part that ﬁthe pa
rties agree to discuss language 
issues first and then economics as 
a total package.ﬂ  I reject this 
argument for the following reasons.  First, the August 5 letter is 
nothing more then Ruderman™s summary of what the parties 
 10 The wage increase in 1987 was 4.3Œ4.5 percent, 1988 was 4.1Œ4.9 
percent, 1989 was 3Œ4.3 percent, 1991 wa
s 0 percent, 1992 was 5 percent, 
1993 was 4 percent, 1994 was 3 percent, 1995 was 3 percent, 1996 was 4 
percent, and in 1997 it was 0 percent. 
11 While 33 employees were laid off 
on July 4, the Union still repre-
sents approximately 80 bargaining unit 
employees at Vico.  The parties 
continue to engage in collective-bargaining negotiations in an effort to 

reach an initial agreement.  
 VICO PRODUCTS CO. 599agreed would be the format for 
negotiations.  Second, the letter 
does not discuss or define what
 economics include and it cer-
tainly does not discuss the annual across-the-board wage in-
crease given to Vico employees.  Third, Keeling credibly testi-
fied that he first learned of Vico™s practice to grant annual 
across-the-board wage increases 
to its employees in October 
1997.  Thus, I conclude that the 
Union could not have given up 
its right to negotiate over the across-the-board wage increase in 
the August 5 negotiation session, if it never was aware of 
Vico™s past practice to give
 the increase until October 1997. 
Under these circumstances, I find that Vico violated Section 
8(a)(1) and (5) of the Act when it failed to continue its practice 
of granting an annual across-the-board wage increase to em-
ployees in the unit without prior notice to and affording the 
Union an opportunity to negotiate
.  Thus, the employees must 
be made whole for any loss of pay they may have suffered by 

reason of the Respondent™s unilateral discontinuance of the across-the-board wage increase program.  In addition, any in-
crease must continue to be paid until changes in the program 
are agreed to or are lawfully implemented pursuant to a valid 
bargaining impasse. 
CONCLUSIONS OF LAW 
1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The following employees of Respondent constitute a unit 
appropriate for the purposes of collective bargaining within the 
meaning of Section 9(b) of the Act: 
All full-time and regular part-time production and mainte-

nance employees, including pressroom employees, thread 
roll employees, toolroom empl
oyees, quality control em-
ployees, shipping employees, inventory control employ-
ees, sorting/assembly employees, header employees, 
chucker employees and maintenance employees employed 
by the Employer at its faci
lity located at 41555 East Ann 
Arbor Road, Plymouth, Michigan; but excluding all office 
clerical employees, other re
presented employees, guards 
and supervisors as defined in the Act. 
4. At all times since April 25, 
1997, based on Section 9(a) of 
the Act, the Union has been the exclusive collective-bargaining 

representative of the unit. 
5. Respondent has engaged in unfair labor practices within 
the meaning of Section 8(a)(1) and (5) of the Act by its layoff 
of approximately 33 employees 
and unilaterally implementing 
its decision to eliminate the caliper pin operation at its Ply-
mouth plant and relocating the machinery and work to its Lou-
isville, Kentucky, facility. 
6. Respondent did not engage in unfair labor practices within 
the meaning of Section 8(a)(1) and (3) of the Act by its layoff 
of approximately 33 employees 
and unilaterally implementing 
its decision to eliminate the caliper pin operation at its Ply-
mouth plant and relocating the machinery and work to its Lou-
isville, Kentucky facility. 
7. Respondent has engaged in unfair labor practices within 
the meaning of Section 8(a)(1) and (5) of the Act by unilater-
ally changing the terms and cond
itions of employment of its 
employees without having notified or bargained with the Union 
in good faith to impasse with respect to the payment of annual across-the-board wage increases to unit employees. 
8. The unfair labor practices described above affect com-
merce within the meaning of Section 2(6) and (7) of the Act.
12 REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The General Counsel has request
ed a remedial order which 
would require restoration of 
the Respondent™s caliper pin 
operation at the Plymouth facility including returning the work 
and machinery and a convential reinstatement and backpay 
order for the laid off unit employees. 
The Board, with Supreme Court 
approval, has ordered such a 
remedy where the relocation or 
other change in operation was 
effectuated in violation of the employer™s bargaining obliga-

tion.  See Fibreboard Corp. v. NLRB, 
379 U.S. 203 (1964).
  The Supreme Court™s decision in Fibreboard was cited as re-
medial authority by the Board in 
Lear Siegler, Inc., 
295 NLRB 857, 861 (1989), and by the Court in 
Olivetti USA, Inc. v. 
NLRB, 926 F.2d. 181,189 (2d Cir. 1991), cert. denied 502 U.S. 
856 (1991). I find that the present case is appropriate for a remedy, which 
would restore the status quo ante, including restoration of the 
unit operation and a conventiona
l reinstatement and backpay 
order.  In my opinion, in light of the Respondent™s refusal to 
notify in advance and bargain with the Union before undertak-
ing the relocation of the caliper pin operation, such a remedy is 
not unduly burdensome to Vico.  
The Plymouth facility remains 
open, functioning, and fully capable of handling the same cali-

per pin operation functions, which it performed prior to July 3.  
Unlike the facts in the subject case that establish an obligation 
to bargain over the decision to relocate the caliper pin opera-
tion, the cases cited by Respondent
 in their posthearing brief to 
support a remedy of not relocating the machinery back to 

Michigan, do not establish that 
the General Counsel alleged or 
argued that the decision was subject to a mandatory bargaining 
obligation. Reinstatement for the laid off unit employees, without resto-
ration of the Plymouth caliper pi
n operation, would not provide 
an adequate remedy.  Absent re
storation, there would not be 

positions available at Plymouth for the majority of the laid off 
employees.  Likewise, it woul
d be unduly burdensome on the 
employees to permit the Respondent to fulfill its reinstatement 

obligations by offering the em
ployees positions at the Louis-
ville or Sumter Vico locations. 
I have also taken under consid
eration that the General Coun-
sel petitioned for Section 10(j) injunctive relief in this case and 
on January 26, 1998, the Court approved a Consent Order 
among the parties.  In this regard, the Order requires the return 
                                                          
 12 In view of my conclusions noted 
above, I decline to draw adverse in-
ferences against Vico or to issue sanctions against Vico or Schultz as 
requested by the Union in fns. 1 
and 7 of its posthearing brief. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  600of three chucker machines to the Plymouth facility and the call 
back in seniority of four employees from the July 3 layoff.  
Thus, the Respondent was aware at an early stage of the pro-
ceedings that the General Counsel was seeking a restoration of 
the Plymouth caliper pin operation. 
Therefore, I am recommending that the Respondent be or-
dered to restore and resume its
 Plymouth caliper pin operation, 
to offer the laid off unit empl
oyees immediate and full rein-
statement to their former jobs or
, if those jobs no longer exist, 
to substantially equivalent posi
tions, without prejudice to their seniority or other rights and pr
ivileges, and make them whole 
for any loss of earnings and benefits that they may have suf-
fered from the time of their layoff to the date of the Respon-
dent™s offer of reinstatement. 
 Backpay shall be computed in 
accordance with the formula approved in 
F. W. Woolworth Co., 
90 NLRB 289 (1950), with interest as computed in 
New Hori-zons for the Retarded, 
283 NLRB 1173 (1987). 
With respect to the Respondent
™s unilateral discontinuance 
of the across-the-board wage increase, I conclude that Vico 
must immediately put into effect an across-the-board wage 
increase, and continue such increase in effect until it negotiates 
with the Union in good faith to a collective-bargaining agree-
ment or reaches an impasse after bargaining in good faith, and 

make whole its unit employees for any loss of pay they may 
have suffered due to its unilateral change in the manner pre-
scribed in Ogle Protection Service, 
183 NLRB 682 (1970), with 
interest as set forth in 
New Horizons for the Retarded, 
supra
. As part of the remedy sought, the General Counsel also re-
quests an extension of the certification year in which the Re-
spondent is ordered to bargain with the Union, on request, in 
good faith for ﬁthe period required by 
Mar-Jac Poultry Co., 
136 NLRB 785 (1962).ﬂ 
The Board has long held that where there is a finding that an 
employer, after a union™s certificat
ion has failed or refused to 
bargain in good faith with that union, the Board™s remedy there-

fore ensures that the union has at least 1 year of good-faith 

bargaining during which its majo
rity status cannot be ques-
tioned.  
Mar-Jac Poultry, 
supra.   
In evaluating these factors, I c
onclude that a 1-year extension 
of the certification year is appropriate to start from the date the 
parties resume bargaining about the relocation of the caliper pin 
operation.  Here, the Union was certified on April 25, and did 
not have 1 year of good-faith bargaining before Vico unilater-
ally relocated the caliper pin operation from Plymouth to Lou-
isville on July 4.  Thus, I find that a 1-year extension of the 
certification year will provide the parties with a reasonable 
period of time for negotiations but the Respondent™s duty to 
bargain will not necessarily stop wh
en the certification expires.  
Rather, the Respondent is ordere
d to resume negotiations and bargain in good faith for 1 year from the time it commences 

negotiations over the relocatio
n of the caliper pin operation 
and, if an understanding is reac
hed, embody it in a written 
agreement. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
13                                                           
                                                                                             
13 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and recommended 
ORDER The Respondent, Vico Products Company, Plymouth, Michi-
gan, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Failing or refusing to bargain collectively and in good 
faith with International Union United Automobile, Aerospace 
and Agricultural Implement Workers of America, (UAW), 
AFLŒCIO as the exclusive collective-bargaining representative 
of the employees in the appropriate unit by unilaterally elimi-
nating unit positions, relocating or reassigning unit work to 
nonunit personnel, or otherwise changing the wages, hours, and 
other terms and conditions of employment of unit employees, 
without prior notice to or affording the Union an opportunity to 
negotiate and bargain concerning 
such changes or the effects of 
such changes. 
(b) In any like or related manner interfering with, restraining 
or coercing its employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Restore and resume its Pl
ymouth, Michigan, caliper pin 
operation in a manner consistent w
ith the level of operation that 
existed before the unit positions were eliminated on July 3; 
offer to the employees laid off on July 3, immediate and full 
reinstatement to their former jobs or, to substantially equivalent 
positions, without prejudice to thei
r seniority or other rights and 
privileges previously enjoyed, and make them whole for any 

loss of earnings and benefits they may have suffered from the 
time of their layoff to the date of Respondent™s offer of rein-statement, as set forth in the remedy section of this decision.  
(b) Immediately put into effect an across-the-board wage in-
crease, and continue such increase in effect until it negotiates 
with the Union in good faith to a collective-bargaining agree-
ment or reaches an impasse after bargaining in good faith, and 
make whole its unit employees for any loss of pay they may 
have suffered due to its unilateral change in the manner pre-
scribed in Ogle Protection Service, 
183 NLRB 682 (1970), with 
interest set forth in 
New Horizons for the Retarded, 
supra. (c) On request, bargain with the Union as the exclusive rep-
resentative of its employees in the appropriate unit with respect 
to rates of pay, wages, hours, 
and other terms and conditions of 
employment and embody any unde
rstanding reached in a writ-
ten agreement. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 

analyze the amount of backpay 
due under the terms of this Or-
der. (e) Within 14 days after service by the Region, post at its 
Plymouth, Michigan facility
, copies of the attached notice 
marked ﬁAppendix.ﬂ
14 Copies of the notice, on forms provided 
 Order shall, as provided in Sec. 102
.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all pur-
poses. 
14 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
 VICO PRODUCTS CO. 601by the Regional Director for Region 7, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 

consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
                                                                                            
 tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since July 3, 1997. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
   